Citation Nr: 1139415	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  06-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating higher than 20 percent for cervical strain with traumatic degenerative joint disease and diskectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1971 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In May 2009, the Board remanded the case to the RO for additional evidentiary development of three issues on appeal.  In February 2011, the Board promulgated a decision as to two of the appealed issues, and remanded the case to the RO for additional development the remaining issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board remanded the case in February 2011 in order to afford the Veteran another VA examination because the VA examiner in August 2010 did not report complete neurological findings.  The Veteran was re-evaluated by VA in March 2011, but the examination report is likewise incomplete.  While the examiner stated that the Veteran experienced seven or more incapacitating episodes in the prior 12 months, the total duration of the episodes was not reported, which is a significant criterion for evaluating the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Also, while the VA examiner noted some neurological deficit in terms of diminished strength and reflexes in the upper extremities, the affected nerve or nerves was not identified, which is necessary in order to evaluate the neurological manifestations of the cervical spine disability under the proper diagnostic criteria.  



Pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

Accordingly, the case is REMANDED for the following action:

1.  If the VA examiner who conducted the VA examination in March 2011 is available, arrange to have the Veteran's file returned to the VA examiner for an addendum opinion to describe: 

a).  The total duration of the incapacitating episodes experienced by the Veteran in the past 12 months, that is, either less than two weeks; at least two weeks but less than four weeks; at least four weeks but less than six weeks; or at least six weeks?  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

b).  The affected peripheral nerve or nerves resulting in objective neurologic abnormalities from the service--connected cervical spine disability (and not due to his service-connected right shoulder disability or to nonservice-connected diabetes), and the degree of severity.  That is, to what is the impaired function most closely attributed:  to the upper radicular group, middle radicular group, lower radicular group, musculospiral nerve (radial nerve), median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve?  

And to what degree of severity is the neurologic impairment evident - mild, moderate, or severe?

If the VA examiner finds that another physical examination of the Veteran is necessary to address the questions, then afford the Veteran a VA examination.

Only if the VA examiner who conducted the VA examination in March 2011 is not available, then afford the Veteran a VA examination to determine the foregoing questions.  

3.  Upon completion of the foregoing, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


